


Exhibit 10.1

 

ADDITIONAL AGREEMENT # 1

To Agreement DTR-081-13/D-CTC-0199/2013 as of March 14, 2013.

 

Moscow

“28” July 2014

 

“Television Station Network” Closed Joint Stock Company [CTC], hereinafter
referred to as the Customer represented by Mr. Murugov Vyacheslav
Aleksandrovich, the CEO, acting under the Articles, on the one part, and
“Russian Television and Broadcasting Network” Federal State Unitary Enterprise,
hereinafter referred to as the Performer represented by Mr. Popov Aleksey
Yurievich, First Deputy CEO for Economics and Finance, acting under the Power of
Attorney № 01-12/260 as of May 5, 2012, on the other part, and collectively
referred to as the Parties, have agreed as follows:

 

1.              To add to art. 1.1 of the Agreement the following paragraph:

“Performer provides the roll out of network for on-air digital ground-based TV
broadcasting in the terms indicated in Attachment 1 to the Agreement. The terms
of the beginning of Services are indicated in Attachment 1 to the Agreement.”

2.              Paragraph 1 of art. 1.3. of the Agreement to be amended as
follows:

“1.3. List of the rendered Services, double of multiplex broadcasted in every
locality, population coverage, list of technical equipment with the place of
installation and characteristics (HQTV, power), term (period) of Services,
tariffs and costs of the rendered Services shall be determined by the Parties in
the Loading Schedule per each calendar year which is indicated as Attachment 3
hereto (hereinafter the Loading Schedule).”

3.              To add the following paragraph as  art. 4.9:

“4.9. In order to calculate the date of the beginning of Services Performer
shall have a right to send to Customer a notice with planned dates of the
beginning of Services, in respect of particular localities, provided in art. 4.1
– 4.2 of the Agreement and earlier described in the Loading Schedule for the
respective year, and Attachment 1 to the Agreement in terms of putting into
operation the equipment of Performer, according to art. 5.10 of the present
Agreement.”

4.              To amend art. 5.1. as follows:

 

“5.1. The cost for Services rendered shall be calculated in accordance with
tariffs approved by Federal Service for Tariffs (FST of Russia) for
communication services of on-air digital ground-based TV broadcasting of Russian
compulsory freely accessible TV and radio channels.  Until such tariffs are
approved, tariffs shall be approved by Performer and indicated in the Loading
Schedule.”

 

5.              To add to art. 5.4 of the Agreement the following paragraph:

 

“On a monthly basis, but not later than 10th day of the settlement month as
provided in the Schedule of advanced payments, Performer shall send to Customer
an invoice for advanced payment for Services to be rendered in future periods in
accordance with the Schedule of advanced payments.Off-set against these advanced
payments as provided by Attachment 8 to the Agreement will be payments for
Services accepted by Customer pursuant to art. 4.4-4.6 of the Agreement and
based on the Acts of acceptance of services (art. 5.5 of Agreement).”

 

6.              To add to art. 5.5 of the Agreement  the following paragraph:

 

“Sums of invoices sent by Performer to Customer according to this article shall
be reduced by the amount of advanced payments to be off-set by Customer in
accordance with art. 5.4 of the Agreement. Off-sets from advanced payments shall
be made in accordance with the Schedule of advanced payments and off-set
advanced payments provided in Attachment 8 to the present Agreement, and as a
payment of Services accepted by Customer and payable in the order described in
art. 4.4 – 4.6 of the Agreement and based on Acts of Services rendered signed by
the Parties (art. 5.5 of the Agreement).”

 

--------------------------------------------------------------------------------


 

7.              To amend paragraph 1 of art. 5.10 of the Agreement as follows:

“The cost of Services under the Agreement for 2013 in accordance with the
Loading Schedule comprises 21 821 447.25 (twenty one million, eight hundred and
twenty one thousand, four hundred forty seven) rubles and 25 kopecks, including
VAT of 3 328 695.34 (three million, three hundred twenty eight thousand, six
hundred ninety five) rubles and 34 kopecks. The cost of Services under the
Agreement for 2014 in accordance with the Loading Schedule shall not be higher
than 103 159 382.70 (one hundred and three million, one hundred fifty nine
thousand, three hundred eighty two) rubles and 70 kopecks, including VAT of
15 736 177.02 (fifteen million, seven hundred thirty six thousand, one hundred
seventy seven) rubles and 2 kopecks.”

8.              To amend art. 12.3 of the Agreement as follows:

 

“12.3. Loading Schedule and cost of Services for 2013.; Loading Schedule and
cost of Services for 2014 – Attachment # 3.”

 

9.              To add art. 12.8 to the Agreement as follows:

“12.8. Schedule of advanced payments and off-set of advanced payments –
Attachment 8.”

10.       To sign and make effective from January 1, 2014 Attachment 1 to the
agreement “List of localities where Channel broadcasts” as amended hereby
(attached).

11.       To sign and make effective from October 1, 2013 Attachment 3 to the
agreement “Loading Schedule and cost of Services for 2013” as amended hereby
(attached).

12.       To sign and make effective from January 1, 2014 Attachment 3 to the
agreement “Loading Schedule and cost of Services for 2014” as amended hereby
(attached).

13.       To sign and makeeffective from October 1, 2013 Attachment 4 to the
agreement “Schedule of main (satellite) broadcasting of Channel’s signal to
transmitting equipment” as amended hereby (attached).

14.       To sign and make effective from January 1, 2013 Attachment 8  to the
agreement “Schedule of advanced payments and set off of advanced payments” as
amended hereby (attached).

 

This Additional Agreement comes into force upon its signing by the Parties. This
Additional Agreement shall cover the period starting from October 1, 2013.

 

In all other matters that are not mentioned herein Parties shall be governed by
the provisions of the Agreement and Russian legislation.

 

This Additional Agreement is executed in two copies, one copy for each Party,
each copy having the same legal force.

 

 

Customer

 

Performer

 

 

 

 

 

CJSC “Television Station Network”

 

RTRS

 

CEO Murugov Vyacheslav Aleksandrovich /s/

 

First Deputy CEO for Economics and Finance

 

 

 

Popov A. Y. /s/

 

--------------------------------------------------------------------------------

 
